        Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 1 of 20




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  Carol Cole surviving mother
  individually and as representative of                Case No. 4:20-cv-00155-BLW
  the Estate of Stephanie Lynn (King)
  Eads (deceased) and all heirs and                    MEMORANDUM DECISION
  survivors including sisters, children                AND ORDER
  and grandchildren,


           Plaintiff,

            v.

  Taylor McAllister, et al.,

           Defendants.



                                      INTRODUCTION

       Before the Court is Taylor McAllister’s Motion for Summary Judgment.1

Dkt. 50. The Court held a hearing on the motion on May 11, 2020. For the reasons

that follow the Court will grant the motion.




       1
          McAllister objected to many of Plaintiff’s exhibits as lacking foundation or being
otherwise inadmissible. Plaintiff’s exhibits are chaotic. Plaintiff only cited a handful of her filed
exhibits in her brief or statement of facts. The Court gave Plaintiff an opportunity to cure the
evidentiary defects, which she appears to have done, but did not allow her to amend her brief or
statement of facts. The Court has cited several of Plaintiff’s exhibits where the facts are not in
dispute. The only exhibit relied on by the Court where facts are in dispute is Dr. Gulick’s report,
which the Court finds is admissible for purposes of summary judgment.

MEMORANDUM DECISION AND ORDER - 1
       Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 2 of 20




                                 BACKGROUND

      A.     Introduction
      On January 8, 2020, Stephanie Eads was arrested for a probation violation

and illegal possession of narcotics. Dkt. 55-12 at 7-9. Following her arrest, Eads

was detained at the Mini-Cassia Criminal Justice Center (MCCJC) until January

24, 2020. Dkt. 50-3 at 66. On January 24, 2020, Eads died from staphylococcus

aureus sepsis and endocarditis. Dkt. 50-3 at 129.

      Following Eads’ death, her mother, Carole Cole, brought suit under 42

U.S.C. § 1983, alleging McAllister and the other defendants were deliberately

indifferent to Eads serious medical needs in violation of the Eighth and Fourteenth

Amendments of the United States Constitution. Dkt. 5.

      All defendants filed motions for summary judgment. Dkt. 50, 51, 55. At the

hearing on the motions the Court orally granted the County Defendants’ motion,

Dkt. 55, and Dr. Basil Anderson’s motion, Dkt. 51. The Court reserved ruling on

McAllister’s motion. Dkt. 50.

      B.     Eads Incarceration and McAllister’s Treatment of Her

      On November 3, 2018, Stephanie Eads lost part of her left hand when she

got it caught in a grinder. See 50-3 at 93. In August 2019, she met with a pain

specialist who diagnosed her with phantom left arm pain and associated complex

regional pain syndrome. Id. at 93-94. The pain specialist prescribed her oxycodone


MEMORANDUM DECISION AND ORDER - 2
        Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 3 of 20




and Lyrica. 2 Id. at 94. She had been taking the oxycodone and Lyrica until she was

arrested on January 8, 2020. When she was arrested the MCCJC staff did not allow

her to continue taking oxycodone or Lyrica because they were controlled

substances. Dkt. 50-3 at 52. When Eads was booked at the jail, she informed

officers she did not feel well and had a fever. Dkt. 55-12 at 111. She was placed in

a detox cell until she could see Nurse Bell.3 Dkt. 55-12 at 111.

       Taylor McAllister was a physician assistant and the contracted Medical

Health Authority for the MCCJC. Dkt. 50-3 at 10. As the Medical Authority,

McAllister was responsible for approving and supervising all medical procedures

within the MCCJC. Id. at 11. McAllister rendered medical care to inmates and

attended sick call at least twice per week. Id. at 12. McAllister practiced under the

supervision of Dr. Basil Anderson.4 See Dkt. 51-3 at 8. Dr. Anderson met with

McAllister regularly, was available by phone for questions, and regularly reviewed

patient charts with McAllister. Id. at 4.



       2
         It appears from the medical records that Eads had been on oxycodone for pain
management prior to meeting with the pain specialist. The pain specialist’s prescription was for
Eads to take 15mg of oxycodone 3 times per day as needed and 100mg of Lyrica 3 times per day.
Dkt. 50-3 at 92.
       3
         Debbie Bell is a Licensed Practical Nurse employed by the MCCJC. Dkt. 55-11. Bell
was responsible for assisting McAllister, distributing medications, taking vital signs, and
arranging for inmates to be seen by McAllister. Id.
       4
          Dr. Anderson never visited the jail and had not discussed Eads’ case with McAllister
prior to her death. Dkt. 51-3 at 5.

MEMORANDUM DECISION AND ORDER - 3
        Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 4 of 20




       Jail staff asked McAllister to evaluate Eads on the morning of January 9,

2020. Dkt. 50-3 at 19. During that encounter Eads informed McAllister that she

had a partial amputation of her left hand and told him about the pain management

regime she had been on. Id. at 20, 72. McAllister evaluated her hand and noted no

signs of infection. Id. at 25. McAllister took her vitals and noted that she had been

taking oxycodone but denied other drug use. Id. at 21, 72. McAllister also noted

that Eads was tired and that her heart rate was tachycardic but that it had a regular

rhythm with no murmurs. Id. at 21-24, 72. McAllister diagnosed her with fatigue

and probable drug withdrawal. Id. at 72. Under the section caption, “Plan,”

McAllister wrote: “No real complaints. Just tired. Could be the beginning of opioid

withdrawal having been on 50 to 60 milligrams PO daily of oxy. Caught with meth

last night. Will monitor closely.” Id. at 24, 72. During this examination McAllister

did not see any needle tracks on Eads’ arms. 5 Id. at 21-22.

       On January 13, 2020, Nurse Bell texted McAllister that “[Eads] thinks she’s

dying. Vitals look good pulse a little high. She’s having officers help her get up to

the bathroom because she ‘hurts to bad’ also [complains] of nausea this am.” Dkt.

50-3 at 75. McAllister responded, “that sounds about right.” Id. McAllister later



       5
         The observations recorded on the booking report listed “N” for “does the prisoner have
needle marks?” Dkt. 50-3 at 67. On the medical questionnaire Eads completed during booking
she marked “Y” under “Do you use needles?” Dkt. 55-12 at 109. Eads’ probation officer stated
that Eads admitted using syringes to inject her prescription oxycodone. Dkt. 55-12.

MEMORANDUM DECISION AND ORDER - 4
        Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 5 of 20




explained in his deposition that Eads’ statement did not surprise him based on her

history and his examination of her. Id. at 40-41 He explained this was because

       [p]eople feel really crummy and it's unfortunate when they are
       withdrawing from drugs, and that is something that is very common ...
       And so in this situation, it did not grab my attention and it did not
       surprise me, and I would trust that if Nurse Bell would have seen
       something that was really concerning, she would have followed up
       with me further with that information.

Id. at 41.

       At some point after January 9, 2020, Eads was prescribed 100 mg of

Gabapentin twice per day for pain management. 6 See Dkt. 50-3 at 52. On January

21, 2020, Eads had a preliminary hearing on her probation violation. Dkt. 108-8 at

4. The Judge continued the hearing due to Eads’ physical condition. Id. On the way

back to the MCCJC, Eads complained to the officer transporting her of pain in her

side and asked to go to the hospital. Dkt. 55-12 at 117. When Eads returned to the

jail she met with Nurse Bell and told her of the pain in her side. Id. Nurse Bell

texted McAllister that Eads was complaining that “her entire left side is on fire”

and that “[s]he went to court and tried to get them to take her to the hospital.” Dkt.

50-3 at 78. McAllister directed Nurse Bell to increase Eads’ prescription of




       6
         Plaintiff’s exhibits indicate that Eads was prescribed Gabapentin on January 16, 2020.
Dkt. 106-2 at 1. Nurse Bell does not remember the exact date, but exchanged a text with
McAllister on January 13, 2020. Nurse Bell’s chart notes indicate she saw Eads on January 13
and 15, but not on January 16. Dkt. 50-3 at 101.

MEMORANDUM DECISION AND ORDER - 5
        Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 6 of 20




Gabapentin to 300mg. 7 Id. at 32, 57, 78.

       On January 21, Eads also met with a mental health counselor. Dkt. 106-4 at

1. The mental health counselor wrote that Eads had a bad fever and acid reflux and

was breathing heavily lying in her bed. The mental health counselor indicated that

Eads was exhibiting symptoms of anxiety and depression and that Eads did not feel

good. Id. McAllister reviewed this record on January 23, 2020 and wrote that Eads

was on the “PA schedule today 1/23/20.”

       McAllister’s last encounter with Eads was on January 23, 2020. Prior to that

encounter, Eads had asked to be moved from a detox cell to the general population.

Id. at 28. Nurse Bell scheduled Eads to be seen by McAllister before approving her

transfer to general population. Id. at 28, 55. When Eads met with McAllister, she

walked into the exam room eating an apple from her left hand. Id. at 36. McAllister

recorded the following in Eads’ chart notes:

       Has no energy. She states she doesn’t care anymore. Wants to get out
       and go sleep with her and be with the comfort of her mother. Left
       hand was hurting. Phantom pains. We increased gabapentin to 300
       milligrams PO, BID, about three days ago. Has been doing better with
       the phantom pains. She states a 75 percent improvement. Met with
       Emily [the mental health counselor] on Tuesday. Found that helpful.
       Has been here over two weeks. Was taking 60 milligrams of Oxy per
       day before coming in. Wants to stay off them. Was on them for a year.


       7
          In his deposition, McAllister testified that, while he did not take requests to go to the
hospital lightly, it was not unusual for an inmate to ask to go to the hospital. Dkt. 50-3 at 30-31.
Nurse Bell confirmed that it was common for detainees withdrawing from drugs to say they were
dying or exaggerate their symptoms in an attempt to get pain medications. Id. at 56.

MEMORANDUM DECISION AND ORDER - 6
       Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 7 of 20




      Was on them for one year. States she has been very tired and low
      energy.
Id. at 32, 73. McAllister noted that Eads reported no chest pains, but that she did

have shortness of breath, and diarrhea. Id. at 33, 73. Eads’ blood pressure was

115/80, her pulse was 130, oxygen saturation was 92, and temperature was 100.1.

Id. at 33, 73. McAllister also noted that she had a slightly tender abdominal exam,

and that her talking seemed labored, but that may be exaggerated. Id. at 34, 73.

      McAllister explained that he wrote “may be exaggerated” because the

physical findings of his examination of Eads did not explain why she would have

labored breathing. Id. at 34. Following the examination, McAllister’s assessment

was that Eads was still showing symptoms of opioid withdrawal and opioid-

induced hypersensitivity syndrome. Id. at 35, 73. But, McAllister did not find

anything in the physical examination or Eads’ vitals concerning. Id. at 34.

McAllister prescribed loperamide for diarrhea, clonidine for anxiety and

withdrawal symptoms and had Eads continue taking the Gabapentin and Tylenol.

Id. He also indicated that Eads would feel poorly for a few more days. Id.

      In his deposition, McAllister testified that some individuals may exhibit

opioid withdrawal symptoms 14 days after no longer taking opioids. Id. at 37.

McAllister further testified:

      So like we discussed previously, there is two phases of opioid
      withdrawal. The first phase is associated with the symptoms we
      discussed, the runny nose, watery eyes, stomach upset, diarrhea,
MEMORANDUM DECISION AND ORDER - 7
       Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 8 of 20




       fatigue, general malaise. Those can last for a couple of days.

       The second phase -- the first phase can be rather unpleasant. The
       second phase can start around two weeks and last up to a month, and
       that’s where you get increased anxiety. You can continue with fatigue.
       Most commonly at that point, you start to get diarrhea, you start to get
       abdominal pain, and you start to get a rapid heart rate.
Id. McAllister stated that he treated patients for opioid withdrawal “weekly, if not

daily” at his primary practice and had treated a significant number of patients with

similar symptoms to Eads. Id. at 45.

       The evening of January 24, 2020, jail staff observed that Eads was

unresponsive and called paramedics. See Dkt. 50-3 at 124. Eads was transported to

the hospital where she was pronounced dead. Id. at 124, 127. The EMS report

notes that Eads had an amputation to her left hand that was “old and healed.” Id. at

124.

       The Autopsy Report listed the coroner’s findings as:




Id. at 129. The coroner determined the cause of death was staphylococcus aureus

sepsis and endocarditis. Id.

       Following Eads death McAllister texted Nurse Bell and asked for photos of

Eads’ chart notes. Dkt. 50-3 at 79. He also texted Bell “I’m wondering if I

MEMORANDUM DECISION AND ORDER - 8
       Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 9 of 20




overlooked something.” Id at 82. The following day McAllister had the following

text exchange with Bell:

       McAllister: Do you know if she was eating?

       Bell: According to the officers yes. And she was eating an apple
       Thursday when we seen her.

       McAllister: Oh ya that’s right… and you never heard of her puking?

       Bell: Nope. I only heard about diarrhea Thursday.
       McAllister: So..weird. I’m just bewildered by what happened. I feel
       like she didn’t say anything about how she was feeling. At least I
       never heard of it. Just about her arm. If you hear of anything let me
       know.
Id. at 82-85.
      During his deposition, McAllister testified that he made the appropriate

decision for Eads based on his professional medical knowledge. Dkt. 50-3 at 42.

He also testified that, after her death, he discussed Eads’ case and chart with Dr.

Anderson who agreed that McAllister’s care of Eads was appropriate. Id. Finally,

McAllister testified that, at the time, he was confident Eads was not suffering from

sepsis, but if he thought she might be he would have ordered additional tests. Id. at

45.

      While Eads was detained at the MCCJC she acted lethargic, moaned,

complained of chronic pain and asked deputies to assist her with hygiene. Dkt. 55-

11 at 3. McAllister was not aware of Eads behavior beyond the text messages Bell

sent to him, his review of the mental health examination, and the examinations he

MEMORANDUM DECISION AND ORDER - 9
      Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 10 of 20




performed on Eads. Dkt. 50-3 at 39, 40. While she was incarcerated, Eads never

submitted a “kite” or other request for medical care beyond asking to go to the

hospital after her court appearance. Dkt. 55-11 at 5.

                               LEGAL STANDARD

      Summary judgment is appropriate where a party can show that, as to any

claim or defense, “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). One of

the principal purposes of summary judgment “is to isolate and dispose of factually

unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). It is

“not a disfavored procedural shortcut,” but is instead the “principal tool[] by which

factually insufficient claims or defenses [can] be isolated and prevented from going

to trial with the attendant unwarranted consumption of public and private

resources.” Id. at 327. “[T]he mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986). There must be a genuine dispute as to any material fact – a fact “that may

affect the outcome of the case.” Id. at 248.

      The evidence must be viewed in the light most favorable to the non-moving

party, and the Court must not make credibility findings. Id. at 255. Direct

testimony of the non-movant must be believed, however implausible. Leslie v.


MEMORANDUM DECISION AND ORDER - 10
      Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 11 of 20




Grupo ICA, 198 F.3d 1152, 1159 (9th Cir. 1999). On the other hand, the Court is

not required to adopt unreasonable inferences from circumstantial evidence.

McLaughlin v. Liu, 849 F.2d 1205, 1208 (9th Cir. 1988).

      The moving party bears the initial burden of demonstrating the absence of a

genuine dispute as to material fact. Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th

Cir. 2001) (en banc). To carry this burden, the moving party need not introduce

any affirmative evidence (such as affidavits or deposition excerpts) but may simply

point out the absence of evidence to support the nonmoving party's case. Fairbank

v. Wunderman Cato Johnson, 212 F.3d 528, 532 (9th Cir. 2000).

      This shifts the burden to the non-moving party to produce evidence

sufficient to support a jury verdict in their favor. Deveraux, 263 F.3d at 1076. The

non-moving party must go beyond the pleadings and show by “affidavits, or by the

depositions, answers to interrogatories, or admissions on file” that a genuine

dispute of material fact exists. Celotex, 477 U.S. at 324.

      However, the Court is “not required to comb through the record to find some

reason to deny a motion for summary judgment.” Carmen v. San Francisco

Unified Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (quotation omitted).

Instead, the “party opposing summary judgment must direct [the Court's] attention

to specific triable facts.” Southern California Gas Co. v. City of Santa Ana, 336

F.3d 885, 889 (9th Cir. 2003).

MEMORANDUM DECISION AND ORDER - 11
      Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 12 of 20




                                    ANALYSIS

      A.     The Fourteenth Amendment Governs Plaintiff’s Deliberate
             Indifference Claim

      The parties briefed Plaintiff’s claim under a subjective deliberate

indifference standard. Until 2018, the Ninth Circuit held that a Plaintiff’s deliberate

indifference claim brought under either the Eighth or Fourteenth Amendment was

analyzed under the same subjective standard. See Gordon v. Cty. of Orange, 888

F.3d 1118, 1124 (9th Cir. 2018); Sandoval v. Cty. of San Diego, 985 F.3d 657, 668

(9th Cir. 2021). In Gordon, the Ninth Circuit held that a pretrial detainee’s claim of

deliberate indifference to medical needs arises under the Due Process Clause of the

Fourteenth Amendment and is analyzed under an “objective” deliberate

indifference standard.

      In Sandoval, the Ninth Circuit found that the decedent was a pretrial

detainee and applied the Fourteenth Amendment deliberate indifference standard.

985 F.3d at 662. There, the decedent was a probationer who was arrested on a

probation violation and a new drug charge. In Hanson v. Blaine County, this Court

recently considered the issue and held that a parolee who was being detained

pending a revocation hearing was a pre-hearing detainee and the Fourteenth

Amendment applied to his deliberate indifference claim. Hanson v. Blaine Cty.,

2021 WL 1601391 (D. Idaho Apr. 23, 2021).

      Eads was detained at the MCCJC pending both a probation violation hearing

MEMORANDUM DECISION AND ORDER - 12
       Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 13 of 20




and trial on a new charge for possession of a controlled substance. See Dkt. 50-3 at

66. At the time of her death, she had not been found to have violated her probation

nor convicted on the possession charge. 8 Accordingly, the Court finds that Eads

was a pretrial detainee, and her claim of deliberate indifference arises under the

Fourteenth Amendment.

       B.      Deliberate Indifference by McAllister

       Under the deliberate indifference standard adopted by Gordon and Sandoval,

the Plaintiff must show that: 1) McAllister made an intentional decision regarding

the denial of needed medical care; 2) The denial of needed medical care put Eads

at a substantial risk of suffering serious harm; 3) McAllister did not take

reasonable available measures to abate or reduce the risk of serious harm, even

though a reasonable official under the circumstances would have understood the

high degree of risk involved – making the consequences of McAllister’s conduct

obvious; and 4) By not taking such measures McAllister caused Eads’ injuries.

Sandoval, 985 F.3d at 669; 9th Cir. Model Civil Jury Instruction 9.30 (2020).

       To satisfy the third element, the plaintiff must show that the defendant's

actions were “objectively unreasonable,” which requires a showing of “more than




       8
         Eads had a preliminary hearing on January 21, 2020 for the probation violation, but that
hearing was continued due to Eads’ physical condition. She had a preliminary hearing for the
possession charge on January 22, 2020, but did not enter a plea. Dkt. 108-8.

MEMORANDUM DECISION AND ORDER - 13
      Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 14 of 20




negligence but less than subjective intent—something akin to reckless disregard.”

Sandoval, 985 F.3d at 669 (quoting Gordon 888 F.3d at 1125). “The mere lack of

due care by a state official does not deprive an individual of life, liberty, or

property under the Fourteenth Amendment.” Gordon, 888 F.3d at 1125 (citations

and quotations omitted).

      The facts of Sandoval are particularly instructive here. In Sandoval,

unbeknownst to the arresting officers, the decedent consumed a large amount of

methamphetamine. After being brought into the jail, a guard told one nurse that the

decedent was “sweating, tired, and disoriented” and that the nurse needed to

evaluate the decedent more thoroughly. 985 F.3d at 670. Despite this information,

the nurse did nothing more than administer a duplicative blood sugar test and did

not conduct any further evaluation. The nurse then failed to check on the decedent

at any point in his remaining six-hour shift, even though he suspected the decedent

was under the influence of drugs or alcohol. Id. The Ninth Circuit held that a jury

could find that the nurse’s actions would be akin to reckless disregard.

      Here, McAllister evaluated Eads one day before her death. The appointment

was scheduled because Eads had asked to move to the jail’s general population.

Eads had never asked to see medical staff beyond asking to be taken to the hospital

for pain. McAllister was unaware of Eads behavior beyond the text messages from

Bell, reviewing the mental health evaluation, and his own examinations of her.

MEMORANDUM DECISION AND ORDER - 14
        Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 15 of 20




Eads walked into the examination room under her own power and was eating an

apple with her amputated hand. Eads admitted to her probation officer that she was

injecting oxycodone, and listed needle use on her jail medical survey. However,

McAllister had not observed any needle marks on Eads arms at his initial

examination of her, nor did the jail booking deputy note any needle marks on her

arms.

        Despite Eads having been incarcerated for two weeks, McAllister found that

she was still exhibiting opioid withdrawal symptoms and noted she had been

taking 60 milligrams of oxycodone per day for the past year. He noted that she had

no energy, but that her pain had improved 75 percent since the Gabapentin dose

was increased. Eads also told him that she had diarrhea. Her pulse was 130 beats

per minute, her oxygen saturation was 92 percent, and her temperature was 100.1. 9

McAllister also noted that Eads had a slightly tender abdomen. McAllister

prescribed Eads loperamide for diarrhea, clonidine for anxiety and withdrawal

symptoms, and had Eads continue taking the Gabapentin and Tylenol.

        Eads told McAllister that her breathing was labored. McAllister noted she

may be exaggerating because that symptom did not line up with his examination of




        9
        At the initial examination on January 9, 2020, Eads’ pulse was 122 beats per minute,
her oxygen saturation was 98 percent and her temperature was 98.4. Dkt. 50-3 at 72.

MEMORANDUM DECISION AND ORDER - 15
       Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 16 of 20




her. It does not appear that McAllister listened to Eads’ heart or lungs through a

stethoscope, but he did observe her climb up on the table and take a few deep

breaths. Dkt. 50-3 at 35.

       McAllister testified that he regularly treated patients with opioid withdrawal

symptoms similar to Eads and that some patients would still have withdrawal

symptoms after two weeks of sobriety.

       The only evidence the Plaintiff has introduced that McAllister’s treatment

may have been unreasonable is an expert report from Dr. Gulick. 10 Dkt. 69-1. Dr.

Gulick is a medical officer at Snake River Correctional Institution and the Chief

Medical Officer at two other correctional institutions. He has practiced medicine

since 1992. Id. at 13. Most of Dr. Gulick’s report contains hyperbole and improper

legal conclusions. However, there are a few passages in the report that call into

question McAllister’s treatment of Eads. Dr. Gulick states:

       [Eads’] pulse of 130 and abdominal pain alone warranted an
       emergency room trip with possible differential diagnoses serious and
       extensive. [McAllister] also misses the drop in her saturation from
       98% to a very not normal 92%. … Normal non-COPD type patients
       don’t have 92% saturations and now she has a fever.

       …



       10
           Plaintiff’s counsel initially filed Dr. Gulick’s report without a supporting affidavit. On
April 22, 2021, counsel filed an affidavit of Dr. Gulick making the report admissible. Dkt. 96.
Plaintiff also filed a report of Judy Williams, RN, the report provides a timeline of events and
many legal conclusions, but does not address McAllister’s care of Eads. Dkt. 73-1.

MEMORANDUM DECISION AND ORDER - 16
      Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 17 of 20




      Despite [Eads] having a fever, worsened tachycardia, worsened
      oxygen saturations, and new abdominal pains [McAllister] failed to
      consider the many serious life-threatening diagnoses that were very
      possible if not probable. Respiratory rate wasn’t taken and per all
      others accounts she was having breathing difficulties and moaning.

      …
      Not only was his diagnosis not possibly valid but the patient has also
      clearly told him new problems had started 3 days prior. Despite new
      symptoms and diarrhea, she was given no chest or cardiac exam and a
      minimal abdominal exam, partial vital signs are taken, and no thought
      given to serial checks. If they had checked those same vitals just by
      repeating them sitting up or again hours later the changes could have
      been definitive for a diagnosis and likely alarming.

      …
      If [McAllister] had performed simple orthostatic blood pressure and
      pulse comparisons, simply ordered basic laboratory testing, or noted
      her abnormal findings any competent health provider would have sent
      her to the ER, and she would be alive today.
Id. at 10-11.

      It is not disputed that McAllister made an intentional decision with regard to

the care provided to Eads. He examined her on January 23, 2020, diagnosed her

with opioid withdrawal, and prescribed her various medications for diarrhea,

anxiety, and pain. Gulick opines that, if McAllister had appropriately diagnosed

Eads her death could have been prevented, which at least presents an issue of fact




MEMORANDUM DECISION AND ORDER - 17
       Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 18 of 20




going to causation. 11 The real issue is whether McAllister’s conduct was

“objectively unreasonable.”

       To be objectively unreasonable, McAllister’s conduct must be judged from

the position of a medical provider in the same circumstances and his conduct must

be akin to reckless disregard. See Sandoval, 985 F.3d at 670.

       Dr. Gulick’s report relies both on what McAllister knew and what he didn’t

know – Eads’ behavior while incarcerated and her intravenous drug use. However,

he cannot be held responsible for failing to draw appropriate conclusions from

facts of which he was not aware.

       McAllister saw Eads after she had asked to be moved to the general

population. She had not come in specifically for her new symptoms. She walked

into the exam room under her own power and was eating. She also reported that

the Gabapentin had improved her pain symptoms. McAllister’s treatment of Eads

had primarily related to pain management and heroin withdrawal. McAllister did



       11
          It is not clear from the record how Eads contracted the infection that ultimately caused
her death. Initially, Plaintiff’s theory was that her amputated hand had become infected, and the
infection moved to her heart. But, there is absolutely no evidence in the record to support this
theory and Dr. Gulick does not address it in his report. There was some discussion in the briefing
that she contracted the infection from intravenous drug use. The Court is not aware of any
evidence in the record that conclusively shows where the infection originated. Even if the
infection was from intravenous drug use, it does not appear that McAllister noticed any needle
marks on Eads’ when he first examined her nor did the booking officer. Had McAllister been
aware of needle marks, or intravenous drug use, this might have provided more reason for him to
look deeper into Eads’ symptoms. The Court can find nothing in the record indicating that
McAllister was aware of Eads’ intravenous drug use.

MEMORANDUM DECISION AND ORDER - 18
      Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 19 of 20




not know that Eads had been injecting her oxycodone.

      Dr. Gulick suggests that McAllister’s diagnosis could not possibly have been

valid, but gives no explanation or reasoning for that conclusion. Beyond this single

passage, Dr. Gulick’s report does not state that Eads symptoms could not have

been due to opioid withdrawal. Instead, he suggests that McAllister failed to

realize the significance of certain symptoms, and failed to consider potentially

more severe diagnoses. He then points out things McAllister could have done to

diagnose Eads had he recognized the importance the symptoms.

      Even construing the evidence in a light most favorable to the Plaintiff, she

has not created a material issue of fact as to McAllister’s medical decisions relating

to Eads. Dr. Gulick’s report does call into question McAllister’s medical judgment

and strongly suggests he was negligent. Were this a medical malpractice claim,

that would be sufficient to deny summary judgment. But this is a claim of

deliberate indifference under the 14th Amendment, and the record cannot support a

finding that McAllister recklessly disregarded Eads’ medical condition.

      C.     Conclusion

      Accordingly, the Court finds that there are no material issues of fact as to

whether McAllister was deliberately indifferent to Eads’ serious medical needs.

Accordngly, McAllister is entitled to summary judgment.




MEMORANDUM DECISION AND ORDER - 19
     Case 4:20-cv-00155-BLW Document 120 Filed 07/12/21 Page 20 of 20




                                ORDER

     IT IS ORDERED that Defendant, Taylor McAllister’s Motion for

Summary Judgment (Dkt. 50) is GRANTED.



                                       DATED: July 12, 2021


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 20
